                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

UNITED STATES OF AMERICA,
STATE OF FLORIDA, STATE OF
MARYLAND and JAMIE
WILLIAMS, ex rel

            Plaintiffs,

v.                                               Case No: 2:16-cv-622-SPC-MRM

SAVN ADMINISTRATIVE
SERVICES, INC., ADVANCED
IMAGING OF PORT
CHARLOTTE, LLC, SRA
VENTURES, INC., CRYSTAL
CLEAR IMAGING, LTD.,
BALTIMORE SUBURBAN
HEALTH, LLC, M-SQUARED
DIAGNOSTICS, LLC and
NEENA KANWAR,

              Defendants.
                                          /

                                        ORDER1

       Before the Court is a Joint Stipulation of Voluntary Dismissal. (Doc. 55).

Relator Jamie Williams and the United States stipulate to the dismissal of this

action as to Defendant Advanced Imaging of Port Charlotte, LLC under




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Federal Rule of Civil Procedure 41(a).    The parties entered a settlement

agreement, with which they request the Court to retain jurisdiction of

enforcing. Both Relator and the United States have signed the stipulation.

     Accordingly, it is now

     ORDERED:

     (1) This action as against Defendant Advanced Imaging of Port

        Charlotte, LLC is DISMISSED with prejudice as to Relator.

     (2) This action as against Defendant Advanced Imaging of Port

        Charlotte, LLC is DISMISSED with prejudice as to the United

        States.

     (3) This is action is otherwise DISMISSED without prejudice to the

        United States.

     (4) The Court DECLINES to retain jurisdiction to enforce any

        settlement agreement and resolve dispute thereunder.

     (5) The Clerk is DIRECTED to enter judgment, deny all pending

        motions as moot, terminate all deadlines, and close the case.

     DONE and ORDERED in Fort Myers, Florida on June 8, 2021.




Copies: All Parties of Record




                                     2
